ELMORE, Judge
dissenting.
I respectfully disagree with the holding of the majority that this Court’s ruling in Battle is not controlling in the present case. Accordingly, I believe that the trial court erred in denying defendant’s motion to suppress the evidence obtained as a result of the roadside “strip search.”
Defendant presented two arguments on appeal with regards to this issue: 1) that the search of his person constituted a “strip search” and 2) that it was necessary for the trial court to find the existence of “exigent circumstances” as a precondition for upholding the challenged search. I agree with defendant on both points, and I will address each argument in turn.
Regarding defendant’s first argument, I feel as though the majority has failed to properly address whether the search of defendant constituted a “strip search.” The majority simply concludes that “there is no precise definition of what a ‘strip search’ actually is” and then proceeds to address defendant’s second argument. While it is true that our Courts have never precisely defined the term “strip search,” there is nevertheless sufficient authority to properly classify the search at issue here as a “strip search.”
Our Supreme Court has held that “people have a reasonable expectation not to be unclothed, involuntarily, to be observed unclothed or to have their private parts observed or touched by others.” State v. Stone, 362 N.C. 50, 55, 653 S.E.2d 414, 418 (2007) (emphasis added). In Smith we found the search of defendant to be “akin to a strip search.” 118 N.C. App. at 116, 454 S.E.2d at 686. There, the officer pulled the defendant’s pants down far enough that he could see a small comer of paper towel under defendant’s scrotum. Likewise, in Fowler we concluded that “the searches of [the] defendant’s person constituted strip searches” because “[the] defendant’s private areas were observed by [the officer].” _ N.C. App. at _, __S.E.2d at _. Here, defendant was instructed to bend forward at the waist, to pull the back of his pants outward six inches, and to spread his buttocks apart. Detective Tisdale then inspected the area *284near defendant’s buttocks. Thus, I believe that the search of defendant here is properly classified as a “strip search.”
Defendant’s second argument is that that it was necessary for the trial court to find the existence of “exigent circumstances” as a precondition for upholding the challenged search. Again, I agree with defendant.
In Battle we noted that “[s]trip searches . . . are not a matter of course for searches incident either to arrest or detention” and that “[p]ublic intrusive searches of the body should never be commonplace but reserved for only the most unusual cases.” 202 N.C. App. 376, 403, 688 S.E.2d 805, 824 (2010) (quotations and citations omitted). We then very clearly held that “[f]or a [strip] search to comply with the requirements of Fourth Amendment jurisprudence, there must be sufficient supporting facts and exigent circumstances prior to initiating a strip search to justify this heightened intrusion into a suspect’s right to privacy.” Id. at 392, 688 S.E.2d at 817 (emphasis added).
Here, the finding of facts section of the trial court’s order denying defendant’s motion to suppress makes no mention of exigent circumstances as required by Battle. As such, I believe that the trial court erred in denying defendant’s motion to suppress.
The majority concludes that Battle is not controlling in the present case because the analysis outlined in Battle contradicts the analysis outlined in Smith. By this logic, the majority determined that the only way to give content to both decisions without impermissibly rendering either of them a nullity is to conclude that Battle “only applies in the event that the investigating officers lack a specific basis for believing that a weapon or contraband is present beneath the defendant’s clothing.” I disagree with this conclusion, and I find that the majority has misapplied the precedent established by Smith.
In Smith, this Court held that if “probable cause to search exists and the exigencies of the situation make [the] search necessary, it is lawful to conduct” a “strip search.” 118 N.C. App. at 111, 454 S.E.2d at 684 (citation omitted) (emphasis added). But we then reversed the trial court’s denial of the defendant’s suppression motion because we concluded that “the search of defendant was intolerable in its intensity and scope and therefore unreasonable under the Fourth Amendment.” 118 N.C. App. 106, 116, 454 S.E.2d 680, 686. Our Supreme Court then reversed our decision in that case “for the rea*285sons stated in the dissenting opinion.” State v. Smith, 342 N.C. 407, 464 S.E.2d 45 (1995). The reasons were that “the availability of those less intrusive means does not automatically transform an otherwise reasonable search into a Fourth Amendment violation.” Smith, 118 N.C. App. at 118, 454 S.E.2d at 687. However, even in that dissent, Judge Walker affirmed that “probable cause and an exigency for [the] search” must exist for the strip search to be valid. Smith, 118 N.C. App. at 116, 454 S.E.2d at 687.
Thus, I believe that this Court has clearly articulated in both Battle and Smith that for a roadside “strip search” to be valid the officer must have 1) probable cause and 2) exigent circumstances to conduct the search. Since the trial court here failed to make the necessary findings regarding exigent circumstances, I would reverse the trial court’s order denying defendant’s suppression motion.